DETAILED ACTION
This office action is in response to the amendment filed on March 5, 2021. Claims 1-20 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 10, is Finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (5910196).

In reference to claim 10, Huang discloses a tool insert, comprising: a reversible tool holder assembly (24, Figure 3), the reversible tool holder assembly being adapted for insertion into a handle (20) in either of two orientations (see abstract) to present two different ends (lower 245 and upper 245, Figure 3) extending from the handle, the reversible tool holder assembly including a first barrel (lower 243) and a second barrel (upper 243) that are axially aligned (Figure 3), wherein a ratcheting mechanism (formed . 
Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a reversible hand tool. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; a reversible tool holder assembly including a ratcheting mechanism…, the reversible tool holder assembly being insertable into and releasably engageable with the hollow bore of the body portion of the handle in either of two orientations to present two different ends extending from the handle…, the ratcheting mechanism comprising a ratchet housing and a spline disposed in the ratchet housing and having teeth formed to directionally engage at least one pawl that is disposed in the ratchet housing (as in claim 1), or providing; a reversible tool holder assembly including…a ratcheting mechanism disposed between the first and second barrels…, the ratcheting mechanism comprising: a ratchet housing…, a spline…, a , together in combination with the rest of the limitations of the independent claims.
Response to Arguments
Applicant’s arguments with respect to claim 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The examiner notes that the applicant’s argument with respect to Shiao pertaining to claim 10 may be applied to Huang. Applicant contends that, “Based on the foregoing, it is respectfully submitted that Shiao fails to disclose…, c) “reversible tool holder assembly ... adapted for insertion into a handle ... including a first barrel and a second barrel ... wherein a ratcheting mechanism is disposed axially between the first and second barrels” of claim 10.” However, the examiner respectfully disagrees with this statement. As previously discussed above, Huang discloses a reversible tool holder assembly (24) ... adapted for insertion into a handle (20)... including a first barrel (lower 243) and a second barrel (upper 243)... wherein a ratcheting mechanism (formed from 21, 22, 220, 222 and 240) is disposed axially between the first and second barrels (Figures 3-4a) thereby meeting the limitations of claim 10. Since, all of the limitations have been met the examiner believes that the rejection is proper. The examiner recommends that the applicant amend claim 10 with similar allowable limitations as previously discussed above with respect to claims 1, 6, 11 or 14 in order to place the application in condition for allowance or cancel claim 10 in order to also place the application in condition. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Specifically, applicant further defined claim 10 such that the ratchet mechanism incudes a ratchet housing, a spline having teeth for engaging with at least one pawl disposed in the housing. 
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723